EXHIBIT 10.1

 

LIMITED WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT

This Limited Waiver and First Amendment to Credit Agreement (the "First
Amendment") is made as of this 4th day of November, 2003 by and among

SPECIALTY RETAILERS (TX) LP, a Texas limited partnership, having its principal
place of business at 10201 Main Street, Houston, Texas 77025 (the "Borrower");
and

STAGE STORES, INC., a Nevada corporation, having its principal place of business
at 10201 Main Street, Houston, Texas 77025; and

SPECIALTY RETAILERS, INC., a Texas corporation, having its principal place of
business at 10201 Main Street, Houston, Texas 77025; and

SRI GENERAL PARTNER LLC, a Nevada limited liability company, having its
principal place of business at 10201 Main Street, Houston, Texas 77025; and

SRI LIMITED PARTNER LLC, a Nevada limited liability company, having its
principal place of business at 10201 Main Street, Houston, Texas 77025; and

the LENDERS party hereto; and

FLEET NATIONAL BANK, as Issuing Bank, a national banking association having a
place of business at 100 Federal Street, Boston, Massachusetts 02110; and

FLEET RETAIL FINANCE INC., as Administrative Agent and as Collateral Agent for
the Lenders, a Delaware corporation, having its principal place of business at
40 Broad Street, Boston, Massachusetts 02109; and

THE CIT GROUP/BUSINESS CREDIT, INC., GENERAL ELECTRIC CAPITAL CORPORATION, AND
NATIONAL CITY COMMERCIAL FINANCE, INC., as Co-Documentation Agents; and

WELLS FARGO FOOTHILL, LLC, as Syndication Agent

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, on August 21, 2003, the parties hereto entered into that certain Credit
Agreement (as amended and in effect, the "Credit Agreement"); and

WHEREAS, as a result of a series of mergers (the "Mergers"), the Borrower has
acquired the business and assets of PHC Retail Holding Company and its
subsidiaries, Peebles Inc. and Ira A. Watson Co.; and

WHEREAS, in connection with the Mergers, in accordance with the provisions of
Section 2.02 of the Credit Agreement, the Borrower has elected to increase the
Total Commitment by $75,000,000 as a result of which, after giving effect to
such increase, the Total Commitment shall be $250,000,000; and

WHEREAS, the Loan Parties have requested that the Lenders waive certain
provisions of the Credit Agreement in connection with the Mergers and the
Commitment Increase and otherwise modify certain of the provisions of the Credit
Agreement as set forth herein.

NOW, THEREFORE, it is hereby agreed as follows:

Capitalized Terms
. All capitalized terms used herein and not otherwise defined shall have the
same meaning herein as in the Credit Agreement.
Amendments to Article I
. The provisions of Article I of the Credit Agreement are hereby amended by
adding the following new definitions in appropriate alphabetical order as
follows:

"Credit Card Agreement" shall mean, with respect to each Account which arises
from a consumer revolving credit account arrangement, and collectively with
respect to all of such Accounts, the agreements between the Borrower and each
Account Debtor, governing the terms and conditions of the Account, as such
agreements may be amended, modified or otherwise changed from time to time and
as distributed (including any amendments and revisions thereto) to holders of
such consumer revolving credit card accounts.

"Corporate Restructuring" shall mean the transactions described on Schedule 6.03
hereto.

"Ineligible Private Label Receivables" means the following Accounts due from
Persons other than those described in the definition of "Eligible Credit Card
Receivables" arising from the use of the Borrower's private label credit card:

(a) Any Account, or any Account as to which a required minimum payment was
invoiced to the account debtor, shall have remained outstanding for more than
sixty (60) days past the original due date or shall have been charged off in
whole or in part.

(b) Any Account for which a Credit Card Agreement is not in full force and
effect and in the custody of the Borrower.

(c) Any Account which is payable in any currency other than United States
dollars.

(d) Any Account which arises out of the sale by the Borrower of goods consigned
or delivered to the Borrower or to the account debtor on sale or return terms
(whether or not compliance has been made with the applicable provisions of the
Uniform Commercial Code).

(e) Any Account which arises out of any sale made on a basis other than upon
credit terms usual to the business of the Borrower.

(f) Any Accounts which are owed by any account debtor whose principal place of
business or most recent billing address is not within the continental United
States.

(g) Any Accounts which are owed by any Affiliate.

(h) Any Accounts to the extent that the account debtor asserts or is entitled to
any claim, counterclaim, set off, or chargeback (other than under the Borrower's
customary return policy).

(i) Any Accounts which are evidenced by chattel paper or an instrument of any
kind.

(j) Any Account, the card or cards for the account debtor on which have been
reported lost or stolen, but only to the extent that the account debtor has no
legal responsibility for the charges made on such card.

(k) Any Accounts as to which the account debtor shall have been identified by
the Borrower in its computer files as of such date as having (i) commenced or
had commenced in respect of such account debtor, a case, action, or proceeding
under any law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking relief with respect to such account
debtor's debts, or seeking to have such account debtor adjudicated bankrupt or
insolvent, or to have a receiver, trustee, custodian, or other similar official
appointed for such account debtor or for all or any substantial part of such
account debtor's assets, or (ii) made a general assignment of such account
debtor's assets for the benefit of such account debtor's creditors, which
assignment is in full force and effect.

(l) Any Accounts which do not comply with the representations and warranties
contained in this Agreement applicable to Accounts or, to the extent relating to
Accounts, the Collateral.

"Mergers" shall mean the mergers described on Schedule 6.03(a) hereto pursuant
to which the Borrower has acquired the Peebles Group.

"Peebles Group" shall mean PHC Retail Holdings Inc., Peebles Inc. and Ira A
Watson Co.

"Stage Acq" shall mean Stage Acquisition Corporation, a Delaware corporation.

"SRI Delaware" shall mean Specialty Retailers Inc., a Delaware corporation.

Amendment to Article II
. The provisions of Section 2.03 of the Credit Agreement are hereby amended by
adding the following additional Reserves as of the date of this First Amendment:

(iv) Rent (an Availability Reserve): In an amount equal to two months rent for
each of the Borrower's leased locations in Pennsylvania and Virginia;

(v) Return to Vendor (an Inventory Reserve): In an amount equal to the amounts
reflected therefor in the Borrower's stock ledger maintained in accordance with
this Agreement. The initial Return to Vendor Reserve is in the sum of $400,000.

Amendment to Article VI
. The provisions of Section 6.03 of the Credit Agreement are hereby amended by
adding the following new subsection at the end thereof:

(c) Notwithstanding anything to the contrary contained in this Section 6.03, the
Loan Parties may undertake the Corporate Restructuring as long as (i) the
Borrower furnishes the Administrative Agent with thirty (30) days prior notice
of the consummation thereof, (ii) contemporaneously with the Corporate
Restructuring, the Borrower complies with its obligations under Sections 5.13,
5.14 and 6.10 of the Credit Agreement, (iii) no Default or Event of Default then
exists or would arise therefrom, (iv) the Agents shall have received a favorable
written opinion (addressed to each Agent and the Lenders) of McKinney &
Stringer, P.C. (and, to the extent requested by the Administrative Agent, other
counsel for the Loan Parties) covering such matters relating to the Loan
Parties, the Loan Documents and/or the Corporate Restructuring as the
Administrative Agent or the Required Lenders shall reasonably request, (v) the
Agents shall have received such documents and certificates as the Agents or
their counsel may reasonably request relating to the organization, existence and
good standing of each Loan Party (after giving effect to the Corporate
Restructuring) and any other legal matters relating to the Loan Parties, the
Loan Documents, the Corporate Restructuring, or the transactions contemplated
thereby, all in form and substance reasonably satisfactory to the Agents and
their counsel, (vi) the Collateral Agent shall have received all documents and
instruments, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Collateral Agent to create or perfect the
first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the satisfaction of the Collateral Agent; and (vii) such Corporate
Restructuring is not materially adverse to the interests of the Lenders.

Acknowledgments Regarding the Mergers
. The Agents, the Lenders and the Loan Parties acknowledge that:
 a. The Accounts (including Private Label Receivables other than Ineligible
    Private Label Receivables) of the Peebles Group acquired by the Borrower
    shall be deemed Eligible Credit Card Receivables (to the extent all of the
    other criteria of the definition of Eligible Credit Card Receivables are
    satisfied) and the advance rate therefor shall be the Credit Card Advance
    Rate.
 b. The Inventory of the Peebles Group acquired by the Borrower shall be deemed
    Eligible Inventory (to the extent all of the other criteria of the
    definition of Eligible Inventory are satisfied) and the advance rate
    therefor shall be the same as is set forth in clause (b) of the definition
    of Borrowing Base.
 c. The Mergers constitute a Permitted Acquisition.
 d. The provisions of Section 5.01(j) have been satisfied.
 e. The sale of the Peebles private label credit card portfolio to a third party
    is a permitted disposition under Section 6.05(f) of the Credit Agreement.

Acknowledgments Regarding the Commitment Increase
. The Agent, the Lenders and the Loan Parties acknowledge that:
 a. After giving effect to the provisions of Paragraph 8 of this First
    Amendment, the Incremental Loan Commitment Requirements and all other
    requirements of Section 2.02 have been satisfied.
 b. The Commitment Increase Date is November 4, 2003.
 c. The Total Commitment is $250,000,000.
    Schedule 1.1
    to the Credit Agreement is hereby replaced with a new
    Schedule 1.1
    in the form annexed hereto.

Amendment to Other Schedules
. Schedules 2.23(a), 2.23(b), 2.23(c), 2.23(f), 3.05(c)(i), 3.05(c)(ii), 3.06,
3.12, 3.13, 6.01, and 6.02 to the Credit Agreement are hereby replaced with new
Schedules in the form annexed hereto.
Waiver of Certain Defaults
. The Lenders hereby waive the following Defaults and Events of Default under
the Credit Agreement:
 a. The Borrower has formed Stage Acq. and SRI Delaware as new Subsidiaries in
    connection with the Mergers. The Borrower, Stage Acq., and SRI Delaware have
    failed to comply with the provisions of Section 5.13 of the Credit
    Agreement.
 b. Pursuant to Section 2.02(a) of the Credit Agreement, each Commitment
    Increase is required to be in integral multiples of $10,000,000. The
    Commitment Increase requested by the Borrower is in the amount of
    $75,000,000, which is not an integral multiple of $10,000,000.

The waiver of the foregoing Defaults and Events of Default relate only to the
specific circumstances described above and is not a continuing waiver of the
Borrower's compliance with those Sections of the Credit Agreement, each of which
remain in full force and effect. Such waiver also is not intended to waive other
Defaults or Events of Default, if any, under the Credit Agreement.

Ratification of Loan Documents
. Except as provided herein, all terms and conditions of the Credit Agreement
and of the other Loan Documents remain in full force and effect. The Loan
Parties each hereby ratify, confirm, and reaffirm all of the representations and
warranties contained therein both before and after giving effect to the Mergers.
Conditions to Effectiveness
. This First Amendment shall not be effective until each of the following
conditions precedent have been fulfilled to the satisfaction of the
Administrative Agent:
 a. This First Amendment shall have been duly executed and delivered by the
    respective parties hereto and, shall be in full force and effect and shall
    be in form and substance satisfactory to the Administrative Agent and the
    Required Lenders.
 b. All corporate and shareholder action on the part of the Loan Parties
    necessary for the valid execution, delivery and performance by the Loan
    Parties of this First Amendment shall have been duly and effectively taken
    and evidence thereof satisfactory to the Administrative Agent shall have
    been provided to the Administrative Agent.
 c. The Mergers and the transactions contemplated thereby shall have been
    consummated on terms reasonably satisfactory to the Agent and the Required
    Lenders.
 d. Each Additional Commitment Lender which was not previously a Lender under
    the Credit Agreement shall have executed a joinder to the Loan Documents in
    such form as the Administrative Agent may reasonably require.
 e. The Borrower shall have executed and delivered to each Additional Commitment
    Lender a Note (or an Amended and Restated Note, as applicable) in the form
    of Exhibit B-1 to the Credit Agreement.
 f. The Agent shall have received a favorable legal opinion of the Borrower's
    and Facility Guarantors' counsel addressed to the Agent and the other
    Secured Parties, in form and substance satisfactory to the Agent.
 g. The Borrower shall have paid (i) the Administrative Agent the arrangement
    fees, and (ii) the Additional Commitment Lenders such fees and compensation,
    in each case as required pursuant to Section 2.02 of the Credit Agreement.
 h. No Default or Event of Default shall have occurred and be continuing (other
    than those which have been waived pursuant to Section 8 of this First
    Amendment).
 i. The Borrower and Facility Guarantors shall have executed such additional
    instruments, documents and agreements as the Administrative Agent may
    reasonably request.

Miscellaneous
.

(a) This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.

(b) This First Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(c) Any determination that any provision of this First Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this First Amendment.

(d) The Loan Parties shall pay all costs and expenses of the Agent, including,
without limitation, reasonable attorneys' fees in connection with the
preparation, negotiation, execution and delivery of this First Amendment.

(e) The Loan Parties warrant and represent that the Loan Parties have consulted
with independent legal counsel of their selection in connection with this First
Amendment and is not relying on any representations or warranties of the Agents
or the Lenders or their counsel in entering into this First Amendment.

IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

SPECIALTY RETAILERS (TX) LP,

                                                                                                   
as Borrower

                                                                                                   
By: SRI General Partner LLC, its General Partner

                                                                                                   
By: /s/ Richard E. Stasyszen

                                                                                                   
Name: Richard E. Stasyszen

                                                                                                   
Title: Manager

                                                                                                   
STAGE STORES, INC., as Facility Guarantor

                                                                                                   
By: /s/ Richard E. Stasyszen

                                                                                                   
Name: Richard E. Stasyszen

                                                                                                   
Title: Senior Vice President, Finance and Controller

                                                                                                   
SPECIALTY RETAILERS, INC., as Facility Guarantor

                                                                                                   
By /s/ Richard E. Stasyszen

                                                                                                   
Name: Richard E. Stasyszen

                                                                                                   
Title: Senior Vice President and Controller

                                                                                                   
SRI GENERAL PARTNER LLC , as Facility Guarantor

                                                                                                   
By: /s/ Richard E. Stasyszen

                                                                                                   
Name: Richard E. Stasyszen

                                                                                                   
Title: Manager

                                                                                                   
SRI LIMITED PARTNER LLC , as Facility Guarantor

                                                                                                   
By: /s/ Gregory A. Wheeler

                                                                                                   
Name: Gregory A. Wheeler

                                                                                                   
Title: Manager

                                                                                                   
FLEET RETAIL FINANCE INC.,

                                                                                                   
As Administrative Agent, as Collateral Agent, 

                                                                                                   
as Swingline Lender and as Lender

                                                                                                   
By: /s/ Daniel T. Platt

                                                                                                   
Name: Daniel T. Platt

                                                                                                   
Title: Vice President

                                                                                                   
FLEET NATIONAL BANK,

                                                                                                   
as Issuing Bank

                                                                                                   
By: /s/ Daniel T. Platt

                                                                                                   
Name: Daniel T. Platt

                                                                                                   
Title: Vice President

                                                                                                   
WELLS FARGO FOOTHILL, LLC,

                                                                                                   
As Syndication Agent and as Lender

                                                                                                   
By: /s/ Lan Wong

                                                                                                   
Name: Lan Wong

                                                                                                   
Title: AVP

                                                                                                   
THE CIT GROUP/BUSINESS CREDIT, INC., 

                                                                                                   
As Co-Documentation Agent and as Lender

                                                                                                   
By: /s/ Steven Schuit

                                                                                                   
Name: Steven Schuit

                                                                                                   
Title: Vice President-Team Leader

                                                                                                   
GENERAL ELECTRIC CAPITAL CORPORATION,

                                                                                                   
As Co-Documentation Agent and as Lender

                                                                                                   
By: /s/ Donna Evans

                                                                                                   
Name: Donna Evans

                                                                                                   
Title: Duly Authorized Signatory

                                                                                                   
NATIONAL CITY COMMERCIAL FINANCE, INC.,

                                                                                                   
As Co-Documentation Agent and as Lender

                                                                                                   
By: /s/ Shane Leary

                                                                                                   
Name: Shane Leary

                                                                                                   
Title: AVP

                                                                                                   
GMAC COMMERCIAL FINANCE LLC,

                                                                                                   
As Lender

                                                                                                   
By: /s/ David Duffy

                                                                                                   
Name: David Duffy

                                                                                                   
Title: Senior Vice President

                                                                                                   
WHITEHALL BUSINESS CREDIT CORPORATION,

                                                                                                   
As Co-Documentation Agent and as Lender

                                                                                                   
By: /s/ Joseph A. Klapkowski

                                                                                                   
Name: Joseph A. Klapkowski

                                                                                                   
Title: Duly Authorized Signatory